United States Court of Appeals
                       For the First Circuit


No. 15-1434

                UNITED STATES ex rel. BLAIR HAMRICK,

                       Plaintiff, Appellant,

        GREGORY W. THORPE; THOMAS GERAHTY; MATTHEW BURKE,

                            Plaintiffs,

                                 v.

    GLAXOSMITHKLINE LLC, f/k/a SMITHKLINEBEECHAM CORP. d/b/a
                        GLAXOSMITHKLINE,

                        Defendant, Appellee,

                       GLAXOSMITHKLINE, PLC,

                             Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                   Lynch, Thompson, and Kayatta,
                          Circuit Judges.


     Matthew Jacob Fogelman, with whom Fogelman & Fogelman LLC,
was on brief, for appellant.
     Thomas S. Williamson, Jr., with whom Matthew J. O'Connor,
Benjamin J. Razi, David M. Zionts, and Covington & Burling LLP,
were on brief, for appellee.
February 17, 2016
             KAYATTA,     Circuit    Judge.         While     employed     by

GlaxoSmithKline ("GSK"), Blair Hamrick ("Hamrick") told two Human

Resource ("HR") managers that he was thinking about killing a co-

worker.    When Hamrick shortly thereafter told several co-workers

that he hated the company, wanted to shoot some people, and was

obsessed     with   the   thought    of   killing   certain    specifically

identified    co-workers,     GSK   immediately     put   Hamrick   on   paid

administrative leave, and thereafter fired him.               Hamrick then

claimed that GSK had fired him because it had learned that he had

initiated a qui tam action accusing GSK of fraud under the False

Claims Act, 31 U.S.C. § 3729 et seq. ("FCA"). Finding that Hamrick

had not produced evidence from which a reasonable jury could

conclude that GSK had fired him for his whistleblowing, the

district court granted summary judgment to GSK.             Hamrick appeals

this judgment, as well as the district court's decision not to

conduct an in camera review of certain documents as to which GSK

asserted attorney-client privilege.         For the following reasons, we

affirm.

                              I.    Background

             In   reviewing   the   district   court's    summary   judgment

determination that no rational jury could find that Hamrick's

whistleblowing activity was the cause of his termination, we

"consider[] the record and all reasonable inferences therefrom in

the light most favorable" to Hamrick.             Soto-Feliciano v. Villa
                                    - 3 -
Cofresí Hotels, Inc., 779 F.3d 19, 22 (1st Cir. 2015) (alteration

in original) (quoting Estate of Hevia v. Portrio Corp., 602 F.3d

34, 40 (1st Cir. 2010)).

           During the relevant period, Hamrick worked for GSK in

Denver, Colorado, as a senior executive sales representative.             In

January   2002,   as   part   of   an   internal   investigation   into   an

allegation by another GSK employee, Gregory Thorpe ("Thorpe"),

that GSK was illegally marketing pharmaceuticals for off-label

uses, Hamrick was called in for an interview with two members of

the GSK compliance team.       At the interview, Hamrick corroborated

Thorpe's allegations.         Hamrick also told the compliance team

members that he was being treated unfairly and improperly by his

managers and co-workers because, in a matter that had nothing to

do with off-label marketing, he had reported two co-workers for

privately selling a pair of hockey tickets that GSK had intended

for use by physicians attending a GSK program.           The mistreatment

of which Hamrick complained included low performance evaluations,

defamatory remarks, and a demotion. Hamrick says that he continued

to face retaliation for the ticket incident throughout the spring

of 2002, but in the summer of 2002 he canceled a meeting he had

scheduled with GSK's Human Resource department to discuss these

retaliation claims, indicating that he wished to "drop" the matter.

           In January 2003, Hamrick and Thorpe filed (under seal

and without service on GSK) a qui tam complaint against GSK under
                                    - 4 -
the FCA, which allows a private citizen whistleblower, called a

"relator," to bring certain fraud claims on behalf of the United

States in exchange for a portion of the suit's proceeds.       See

United States ex rel. Duxbury v. Ortho Biotech Prods., L.P., 579

F.3d 13, 16 (1st Cir. 2009).    The consequent need to cooperate

with the Department of Justice added to the strain Hamrick was

already feeling because of his mistreatment by co-workers.    As a

result, Hamrick says, he began abusing alcohol.1   In October 2003,

after operating his motorcycle while intoxicated, Hamrick was

convicted for Driving While Alcohol Impaired ("DWAI").2       This

conviction gave Hamrick a "wake-up call" that he "need[ed] some

help."   He took a medical leave of absence from work, without

reporting his DWAI conviction to GSK.

          By late January 2004, Hamrick's psychiatrist had cleared

Hamrick to return to full-time employment, and GSK reinstated

Hamrick on January 27, 2004.      On February 6, 2004, the U.S.

Attorney's Office for the District of Colorado served a subpoena

on GSK, putting it on notice that it was under a nationwide federal




     1 A later psychiatric evaluation showed that Hamrick "met the
criteria for generalized anxiety disorder with many features of
posttraumatic stress disorder."
     2  Hamrick was originally charged with Driving Under the
Influence, but he was permitted to plead guilty to DWAI instead.
                               - 5 -
investigation for the off-label promotion of nine of its top-

selling products.3

            On January 29 and February 12, 2004, Hamrick spoke with

two HR managers to renew his complaint that he had been suffering

unfair treatment because he had reported the 2001 ticket incident.

Hamrick was particularly troubled because a co-worker's wife, who

worked at Hamrick's son's school, had approached Hamrick's son

while Hamrick was on medical leave and asked what would happen if

Hamrick lost his job.     During these interviews, Hamrick expressed

a desire to "'pull out the trachea' of a coworker."               After the

interviews, the managers voiced concern to GSK's Employee Health

Management ("EHM") department regarding Hamrick's "extreme anger

in body language, tone of voice, and . . . paranoid ideas."               The

managers    were   especially   troubled   that   Hamrick   was   known   to

"own[]/carr[y] a gun."     Hamrick admits that he made the statement

at issue, and that he owned "three or four" guns at the time.

After speaking with the managers, the EHM nurse case manager whom

GSK had assigned to Hamrick, Marilyn D. Conston ("Conston"), began

to arrange a so-called Fitness for Duty Evaluation ("FFD") for

Hamrick.4    About a week later, however, HR contacted Conston and



     3 GSK ended up pleading guilty to the criminal charges brought
against it, and it agreed to pay over $1 billion to settle the
related civil litigation.
     4 GSK typically required an FFD when GSK needed assurances

that an employee who had been on leave was ready to return to work,
                               - 6 -
requested that she "hold off on scheduling" Hamrick's FFD.       HR

later informed Conston that it had been "advised by legal" not to

move forward with the FFD due to "some issues of a confidential

nature" and due to the concern that conducting an FFD "would most

likely aggravate the situation."5

           Meanwhile, Hamrick had been scheduled to attend a GSK-

sponsored conference in Dallas from March 15–19, 2004.     Prior to

the conference, the vice president of HR spoke with corporate

security advisor Richard Demberger ("Demberger") about securing

security assistance in connection with Hamrick.    At the direction

of Demberger's boss, Demberger went to Dallas for the conference.

           In speaking with various co-workers at the conference,

Hamrick made several threatening comments over the course of the

week, in some cases while visibly intoxicated.    Hamrick's comments

included the following:

          "I hate this company. . . . I'd like to take
           a gun and shoot some people."

          Referring to his former manager, Pat, Hamrick
           allegedly said, "I want to kill that fucker,"
           before describing his dreams of "jamming his
           thumbs into [Pat's] eyes and ripping [Pat's]
           eyes out."




although GSK typically did not perform FFDs for employees who,
like Hamrick, had already returned to work.
     5 GSK's privilege log reveals that GSK's in-house counsel

began communicating with outside qui tam counsel regarding
Hamrick's employment issues around this time.
                              - 7 -
             "I'm fucking crazy. . . .          You don't
              understand, I'm obsessed with these thoughts.
              Let me give you an example. I'm been [sic]
              having these dreams where I am in a wrestling
              match with [GSK managers] Jerry and Pat and I
              hit Jerry in the eye and his eye pops out and
              I hit Pat and crush his windpipe."

             "I'd like to fucking kill [Jerry].    No, I
              wouldn't have any remorse whatsoever.   I'd
              like to kill him."

             When   asked  about   his  ex-wife,   Hamrick
              allegedly "started talking about his guns and
              how his ex-wife was afraid of him now.     He
              talked about cocking the gun and about hollow
              point bullets. He said he like [sic] to play
              with the gun when she was around, popping the
              clip in and out."

While at least one of Hamrick's co-workers did not take the remarks

seriously, another expressed significant concern:

              [Hamrick] said words to the effect that if he
              was going down, he was going to take others
              with him. . . . My thinking was [that] I just
              want[ed] to try and say some stuff so he would
              think I was his friend. It made me think of
              the situation at Columbine where [school
              shooter Dylan] Klebold had allowed a student
              to leave because they were friends.

              Hamrick has no recollection of making the statements at

issue but does not dispute that he did so.         Demberger met with

Hamrick at the Dallas conference and asked whether Hamrick thought

he had returned from medical leave too soon.      Hamrick agreed that

he "definitely had some personal issues that [he] was dealing

with."       GSK required Hamrick to go home early from the Dallas



                                  - 8 -
conference    and   immediately   placed   him   on   paid   administrative

leave.    He would never return to the workplace.

             Over the next month, Demberger attempted to negotiate

the terms of a severance agreement with Hamrick.                Outside of

Hamrick's "unique situation," Demberger had never before been

involved in severance discussions with employees during his tenure

at GSK.    Around the same time, GSK learned through an annual audit

process about Hamrick's prior DWAI conviction and that Hamrick's

driver's license had subsequently been--and indeed remained--

suspended. Hamrick, whose job required him to drive an automobile,

had not reported the conviction to GSK despite a GSK policy that

obliged him to do so.

             Meanwhile, Conston rescheduled the FFD that had been

stalled prior to the Dallas conference.          But the rescheduled FFD

was never performed: about one week before the scheduled date,

Hamrick wrote to Demberger to propose the terms of a severance

package.     After an HR manager wrote to Hamrick to reject the

proposed terms and to make a counteroffer, Hamrick replied that he

had not intended to resign or request severance, indicating that

he had compiled his list of proposed terms only "at the insistence

and intimidation of Mr. Demberger."

             Less than a week later, in mid-June 2004, HR director

Bill Reedy ("Reedy") wrote to Hamrick to withdraw GSK's severance

offer and to request a meeting to "follow up on the outstanding
                                  - 9 -
issues concerning [Hamrick's] behavior at the sector meeting in

Dallas, issues related to [Hamrick's] reported driving record, and

to discuss next steps."   It was arranged that Hamrick would meet

with Reedy and members of GSK's HR and legal staff later that month

to discuss Hamrick's employment issues and Hamrick's knowledge of

"inappropriate   promotional   practices   by   GSK."   After   Hamrick

indicated that his attorney would attend the meeting with him,

Reedy replied that the attorney "may be allowed to sit in on the

interview with GSK attorneys" but would "not be allowed to sit in

on the HR portion of the interview with only HR staff," per GSK's

standard practice. The day before the scheduled meeting, Hamrick's

attorney left a message with Reedy, saying, "If you are not going

to meet with [Hamrick] with me present, I don't think there is

going to be a meeting."    Reedy called back the next morning to

"confirm that, given [the attorney's] message, it sound[ed] like"

the meeting should be canceled.

          In early September, after two months of silence, GSK's

outside counsel wrote to Hamrick's attorney to renew GSK's request

for a meeting and to make clear that if Hamrick refused to discuss

his employment issues, "GSK [would] move forward and make an

employment decision based on the information the Company [had]

already received from others."     Hamrick's attorney replied that

Hamrick would attend a meeting if he received written assurances

"that a decision [had] not [yet] been made . . . to terminate his
                                - 10 -
employment, and that no one from GSK [had yet] . . . recommended

that he be discharged."      After GSK's counsel indicated that GSK

declined to recognize any "'conditions' Mr. Hamrick [sought] to

attach to his agreement to cooperate," Hamrick's attorney replied

that GSK did not appear to be making a good-faith effort to meet

with Hamrick and that the proposed meeting "could potentially

involve the discussion of certain issues that Mr. Hamrick is not

at liberty to discuss at this time."          Roughly three weeks later,

on October 13, 2004, GSK fired Hamrick.

          Following his termination, Hamrick amended his qui tam

complaint to include an allegation that GSK had fired him in

retaliation for his whistleblowing activity, in violation of 31

U.S.C. § 3730(h).     Hamrick's amended complaint was unsealed and

served on GSK in July 2012.        In its answer, GSK denied many of

Hamrick's allegations, and so the parties proceeded to discovery.

Toward the end of discovery, GSK produced a 57-item privilege log

of documents it was withholding on the basis of attorney-client

privilege.     Hamrick   moved    for   the   district   court   to   compel

production of these documents or, in the alternative, to conduct

an in camera review of the documents to determine whether GSK had

properly characterized them as privileged.            The district court

denied this motion without a written opinion.

          At   the   close   of   discovery,    GSK   moved   for     summary

judgment. Assuming that Hamrick had made out a prima facie showing
                                  - 11 -
of retaliation, the district court found that GSK had asserted

three       legitimate,   nonretaliatory     justifications    for     Hamrick's

termination: (1) Hamrick's pattern of threatening behavior; (2)

Hamrick's       failure   to    disclose   his    DWAI   conviction;    and   (3)

Hamrick's failure to cooperate with GSK's investigation into his

conduct. Finding that Hamrick had not produced evidence sufficient

for a reasonable jury to find that these asserted justifications

were pretextual, the district court granted summary judgment to

GSK.

               Hamrick now appeals both the district court's decision

not to conduct an in camera review of the documents as to which

GSK asserted attorney-client privilege and the district court's

grant of summary judgment to GSK.                We address these matters in

turn.

                               II.   In Camera Review

A.      Standard of Review

               We review the district court's decision not to conduct

an in camera review of the documents on GSK's privilege log for

abuse of discretion.           See United States v. Zolin, 491 U.S. 554,

572 (1989) ("[T]he decision whether to engage in in camera review

rests in the sound discretion of the district court.").6


        6
       GSK contends that Hamrick has waived his request for in
camera review because his motion below argued primarily that the
district court should compel production of the challenged
documents. Hamrick's motion to compel, though, plainly requested
                             - 12 -
B.      Analysis

             GSK's   log   of   documents   assertedly   subject   to   the

attorney-client privilege identifies 56 communications that had

been sent to or produced by legal counsel in connection with

Hamrick's employment situation.7            The log is quite detailed,

indicating for each document its date, all authors and recipients,

the privilege asserted, and a narrative recitation of the basis

for the assertion of privilege.8        Hamrick's primary argument for

in camera review of these communications focuses on the supposed

role of the GSK lawyers involved.           He alleges that the lawyers

were acting not as lawyers, but as decision-makers on the business

side.    See Texaco P.R., Inc. v. Dep't of Consumer Affairs, 60 F.3d

867, 884 (1st Cir. 1995) ("The attorney-client privilege attaches

only when the attorney acts in that capacity.").            GSK counters

that there is no reason to suspect that the lawyers were not simply




in camera review as an alternative to compelled production, and
Hamrick's arguments in support of his motion to compel apply fully
to his less ambitious request that the district court examine the
documents in camera to determine whether they had been properly
withheld.
     7 One additional logged communication appears not to have been

sent to or produced by counsel.      According to the log, it was
partially redacted on privilege grounds because it contained a
"confidential request for legal advice regarding Hamrick
employment issues."
     8 For example, the narrative recitation for one document

reads: "confidential in-house counsel to outside counsel
communication providing information relevant to rendering legal
advice regarding Hamrick employment issues."
                               - 13 -
doing what one would expect: communicating with their client to

render legal advice.

            The principal weakness in Hamrick's argument arises out

of the nature of the business decision at issue:               How to deal with

an employee who was threatening workplace violence, who might be

a qui tam relator, and who may be suffering from a mental disorder?

Common sense says that a sophisticated employer would invariably

consult closely with legal counsel on such a matter, and that the

line between legal advice about what to do and business advice

about whether to do it is more abstract than concrete.                 Indeed, in

a case such as this, the legal advice GSK received could well have

been to remove Hamrick from the workplace in light of the liability

risk he posed.

            This is all to say that the circumstances out of which

the assertion of privilege arises here present no particular reason

to doubt that the lawyers were giving legal advice.                    The record

testimony aligns with this conclusion: GSK witnesses testified

that   several   individuals    in     management      made   the     decision   to

terminate    Hamrick,     and   that    they     did    so    after    soliciting

recommendations from legal counsel.           In other words, GSK proceeded

precisely as one would have expected it to proceed.

            Undeterred,    Hamrick      points    to    the    paucity    of     any

nonprivileged    documents      concerning       the    actual      decision     to

terminate him.    The inference he draws from this paucity is that
                                     - 14 -
the lawyers, rather than GSK management, must have made the

decision.    We find no compelling force in this reasoning.          It is

just as likely that management told the lawyers the facts, the

lawyers (being lawyers) communicated and documented their advice

in writing, and management then conferred without creating any

further   written   record   of   the   decision-making    process   before

signing off on a termination letter to be sent by GSK counsel to

Hamrick's counsel.

            Hamrick's   better    arguments   are   that   the   number   of

documents on the privilege log are few (and thus relatively easy

to review) and that the evidence suggests that GSK's counsel,

claiming privilege, had initially failed to produce one document

that was not in fact covered by the privilege and that Hamrick's

counsel chanced to hear of at a deposition only because the

deponent had used it to refresh her memory.         Whether these points

would have justified in camera review is not the issue.          The issue

on appeal is whether the district court abused its discretion.

And because we "cannot manage the intricate process of discovery

from a distance," Heidelberg Ams., Inc. v. Tokyo Kikai Seisakusho,

Ltd., 333 F.3d 38, 41 (1st Cir. 2003) (quoting Brandt v. Wand

Partners, 242 F.3d 6, 18 (1st Cir. 2001)), we find an abuse of

discretion concerning a discovery matter only "upon a clear showing

of manifest injustice, that is, where the lower court's discovery

order was plainly wrong and resulted in substantial prejudice,"
                                  - 15 -
id. (quoting Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179, 186

(1st Cir. 1989)).         Given the obviousness of the reasons for

Hamrick's   firing,     and   for    extensive      consultation      with   legal

counsel, we find nothing in the circumstances that would have

required a different exercise of the district court's discretion.

                          III.     Summary Judgment

A.    Standard of Review

            Summary     judgment    is   appropriate       where   "there    is    no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."         Fed. R. Civ. P. 56(a).        We review

the   district    court's     grant      of     summary    judgment    de    novo,

"considering the record and all reasonable inferences therefrom in

the light most favorable" to Hamrick.              Estate of Hevia, 602 F.3d

at 40.

B.    Analysis

            Hamrick's claim of retaliatory discharge under the FCA

is governed by the burden-shifting framework laid out in McDonnell

Douglas   Corp.   v.    Green,     411   U.S.    792,     802–05   (1973).        See

Harrington v. Aggregate Indus. – Ne. Region, Inc., 668 F.3d 25, 31

(1st Cir. 2012).        Under this framework, a plaintiff must first

make out a prima facie case that an adverse employment action was

retaliatory.      Id.     The burden then shifts to the employer to

respond with a "legitimate, nonretaliatory reason" for the action.

Id.   If the employer successfully does so, "the plaintiff must
                                     - 16 -
assume the further burden of showing that the proffered reason is

a pretext calculated to mask retaliation."       Id.

           The   district   court   assigned   Hamrick   the   burden   of

showing that "but for his whistleblowing, he would not have been

terminated" (emphasis supplied).       In assigning such a burden to

Hamrick, the district court relied on our interpretation of the

Fair Labor Standards Act's anti-retaliation provision in Travers

v. Flight Services & Systems, Inc., 737 F.3d 144 (1st Cir. 2013).

Travers actually declined to "determine the precise standard of

causation applicable" because the parties had agreed to apply the

but-for standard.    Id. at 147 n.1.     Here, too, however, Hamrick

raises no objection to application of the "but for" burden.        So we

again assume without deciding that but-for causation is the correct

standard, this time under the FCA.

           On appeal, Hamrick also does not dispute that GSK has

asserted a proper nonretaliatory justification for his discharge.

Therefore, we focus our inquiry on whether Hamrick has adduced

"sufficient evidence of 'pretext and retaliatory animus' to make

out a jury question . . . as to whether retaliation was the real

motive underlying his dismissal."        Harrington, 668 F.3d at 31

(quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 827 (1st Cir.

1991)).   Affirmance is warranted only if no reasonable jury could

find that Hamrick would have kept his job had GSK not been

motivated to retaliate against him.
                                - 17 -
             In considering what a reasonable jury might find in this

case, the gravity of the conduct to which GSK points as its

principal     reason   for     discharging   Hamrick      leaves    Hamrick    with

little hope of successfully launching any alternative theories of

causation absent some evidence that he did not make the threats

ascribed to him or that his behavior should be viewed in a

different light.            He offers neither.      Instead, his principal

argument is that because GSK did not deal with him more harshly

and rapidly, a reasonable jury could conclude that GSK's professed

concern     for    workplace     safety    was   merely    an    "after-the-fact

justification[]" for a retaliatory termination.                 Santiago-Ramos v.

Centennial P.R. Wireless Corp., 217 F.3d 46, 56 (1st Cir. 2000).

             Along these lines, Hamrick argues that if the true reason

for his termination was his threat of violence, GSK would have

called    security     to    investigate   the   matter    more     promptly    and

thoroughly.       The fact is, though, that GSK sent a security officer

to the Dallas conference and, immediately following the incident

in Dallas, GSK sent Hamrick home and placed him on administrative

leave--and at no point thereafter invited him to return to the

workplace.9


     9 Even while arguing that GSK's response was too lethargic to
signal genuine concern, Hamrick highlights the fact that one of
his co-workers did not take his violent remarks seriously and so
suggests that GSK's response was heavy-handed--and therefore
disingenuous.    But Hamrick's conduct certainly made some GSK
employees considerably uneasy. A jury's suspicions could hardly
                              - 18 -
           In the same vein, Hamrick finds it peculiar that he was

not finally terminated until seven months after the incident in

Dallas.    But Hamrick himself points out (and, inconsistently,

attempts to draw suspicion from) the fact that GSK initiated

efforts   to   negotiate   a   severance    agreement    immediately     upon

Hamrick's return from Dallas and only began the investigatory

process that would conclude with Hamrick's termination after those

negotiations had broken down.      Moreover, once GSK had neutralized

any threat Hamrick posed at GSK by removing him from the workplace,

the need for urgent action had passed; GSK could then afford the

time required to make sure that it had the facts straight, to give

Hamrick a chance to meet, and to navigate the difficulties of

terminating    a   long-term   employee    with   a   history   of   internal

whistleblowing and possible signs of mental illness.10           In sum, we

fail to see how a jury could find in Hamrick's termination process




be roused by the fact that GSK erred on the side of caution. And
insofar as Hamrick argues that "[i]t is for the jury to hear from
[his co-workers] in their own words and weigh them--along with
[Hamrick's own] testimony," he misunderstands the nature of our
inquiry.   Whether Hamrick's co-workers responded reasonably to
Hamrick's undisputed conduct in Dallas is not before us; our
question is whether Hamrick has offered any reason for a jury to
suspect that GSK's response to the information it received about
Hamrick's conduct was insincere. He has not done so.
     10 In light of these difficulties, Reedy's testimony that

there would have been a "potential path back to work for Hamrick"
had Hamrick been "sufficiently cleared of policy violations" is
entirely unremarkable.
                              - 19 -
evidence that GSK was not as concerned as any reasonable employer

would be about Hamrick's potential for violence.

            Hamrick next argues that his conduct in Dallas was itself

a result of GSK's retaliatory animus.            In the modest version of

this argument, Hamrick merely contends that his violent outbursts

arose     from   the     emotional    strain   caused   by   GSK's   acts   of

retaliation.        This version suffers from evidentiary and temporal

difficulty, however.         Although Hamrick repeatedly complained of

retaliatory treatment prior to the meeting in Dallas, up to a month

before the meeting Hamrick attributed this alleged retaliation to

his exposure of his co-workers' improper sale of a pair of hockey

tickets--an incident entirely unrelated to Hamrick's FCA-protected

activity.11      Hamrick himself observes that it was not until GSK's

receipt of a subpoena in early February 2004--roughly a month prior

to the Dallas meeting--that "the record supports a reasonable

inference that GSK suspected Mr. Hamrick of being a relator."

Since     Hamrick      alleges   no   specific   incident    of   retaliation

occurring between GSK's receipt of the subpoena and the Dallas



     11Hamrick asserts that the alleged ticket-related retaliation
is nonetheless "significant because [it] set[s] the stage" for
GSK's alleged whistleblowing-related retaliation.     What Hamrick
means by this, he does not make clear.       See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (undeveloped argument
deemed waived). Because we draw no relevant inferences from GSK's
alleged pattern of conduct surrounding the hockey ticket incident,
we need not consider GSK's argument that Hamrick disavowed any
reliance on this pattern of conduct below.
                              - 20 -
meeting, no jury could infer from the record that Hamrick's conduct

in Dallas resulted from any relevant retaliation.

               Facing these evidentiary shortcomings, Hamrick doubles

down with a more ambitious claim--that "GSK sent a vulnerable Mr.

Hamrick      to    Dallas   anticipating      that   something       untoward   might

happen."       On Hamrick's telling, GSK recognized that Hamrick was

unstable upon his return from medical leave12 but, after coming to

suspect that Hamrick was a whistleblower, "decided to simply sit

back and wait for Mr. Hamrick to . . . provide . . . an excuse to

terminate         him."     Hamrick   is    driven   to   such   a    theory    by    an

inconvenient fact--that during the period immediately following

GSK's receipt of the subpoena, GSK took no action consistent with

a desire to push Hamrick out.13              In any event, the theory is both

speculative and farfetched.                See Medina-Munoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990) ("Even in cases where

elusive concepts such as motive or intent are at issue, summary

judgment may be appropriate if the nonmoving party rests merely

upon        conclusory      allegations,       improbable        inferences,         and

unsupported speculation.").           And the fact remains that Hamrick did


       12
        That GSK was aware of Hamrick's instability is amply
supported in the record, both in light of HR's notes from the
interview in which Hamrick expressed his desire to rip the trachea
from his co-worker and in light of the steps HR took to ensure a
security presence at the Dallas meeting.
     13 By Hamrick's own testimony, his invitation to attend the

Dallas conference was an unremarkable incident of his position as
a respiratory sales representative.
                              - 21 -
indeed provide a compellingly good reason to be removed from the

workplace.

             Also   undisputed        is    the   presence   of   an   additional

nonretaliatory basis for GSK's decision to terminate Hamrick--

Hamrick's DWAI conviction and subsequent failure to report it as

required by GSK policy.14         Although Hamrick correctly notes that

an   unreported     DWAI   is   not    an    "automatically   .   .    .   fireable

offense," he ignores the cumulative weight of his offenses.                  Given

undisputed testimony that Hamrick could have been terminated for

the DWAI offense alone,15 a reasonable jury faced with such an

offense on top of Hamrick's other serious misconduct could hardly

conclude that GSK would have retained Hamrick had he not been a

relator.

             Hamrick nevertheless tries to argue that the timing of

the breakdown in severance discussions raises a question about the



      14Hamrick alleges that his physician had advised him not to
report the conviction. But Hamrick did not offer this excuse to
GSK except through a letter from his attorney devoid of any
supporting documentation. Moreover, Hamrick gives us no reason to
suspect that the excuse, if shown to be true, would have been
relevant under GSK's disciplinary policies.
     15 GSK's Safe Driver Policy indicates that termination is

possible where "driving restrictions prohibit performing essential
functions of the job for an unreasonable period of time." Although
Hamrick avers that the DWAI conviction "[a]t no time . . .
impact[ed] his ability to drive for work," the record suggests
otherwise. Hamrick's driver's license was suspended soon after
his conviction, and it remained suspended, five months later, when
HR reviewed Hamrick's driving record and expressed surprise that
Hamrick had been "driving on [a] suspended license."
                               - 22 -
bona fides of GSK's asserted reasons for firing him.      We do not

see how this is so.     Hamrick did not, as requested, meet with HR

following the breakdown of severance negotiations to explain his

misconduct.16    Hamrick asserts that it was Reedy who canceled the

first proposed meeting, but it was Hamrick's lawyer who, after

discovering that he could not sit in on the HR portion of the

meeting per GSK's standard practice, left a message with Reedy to

say, "I don't think there is going to be a meeting."    Reedy merely

"confirm[ed] that, given [the lawyer's] message, it sound[ed]

like" the meeting should be canceled.    When GSK again requested a

meeting, Hamrick again attempted to impose conditions.     On GSK's

third attempt to initiate a meeting, Hamrick failed to take up the

invitation.     At the close of this process, Hamrick was terminated

on the basis of the information HR had before it, which included

Hamrick's conduct in Dallas and his unreported DWAI conviction.

Although Hamrick defends the cat-and-mouse game he played in trying

to impose conditions upon the proposed meetings, he offers no


     16 Hamrick argues that GSK has only post hoc asserted a failure
to cooperate as a basis for his termination and that a jury could
therefore infer that GSK is hiding its actual rationale.        This
argument represents a change of tune from Hamrick's complaint,
which cited failure to cooperate as one of the "reasons upon which
GSK . . . allegedly relied when it made its decision to discharge."
And such an argument would be meritless in any event. At the time
HR sought to meet with Hamrick, it clearly indicated that Hamrick's
failure to cooperate would cause GSK to "move forward and make an
employment decision based on the information the Company [had]
already received from others" about Hamrick's underlying
misconduct--which is precisely what happened.
                               - 23 -
evidence    suggesting   that   GSK's   refusal   to   entertain   these

conditions deviated in any way from the norm.17

            Unable to undermine GSK's nonretaliatory account in any

convincing way, Hamrick next attempts to create a jury question by

conjuring up a "plausible competing" account.          In this account,

GSK began its campaign of retaliation immediately after Hamrick

first corroborated Thorpe's claims of off-label branding during

GSK's internal investigation in January 2002.          This retaliation

escalated after GSK received a subpoena in February 2004 and began

to suspect that Hamrick was a relator.            Following the Dallas

conference and the breakdown of severance negotiations, GSK's

suspicions were further stirred when it learned that Hamrick was

represented by Keith Cross ("Cross"), the same employment and qui

tam attorney who had previously represented Thorpe during Thorpe's

severance    negotiations.      Finally,   once    Cross   "effectively

confirmed" to GSK that Hamrick was a relator in a September 24,

2004, letter, GSK took the final step of terminating Hamrick

nineteen days later.

            This narrative has too much fiction and too little fact.

Hamrick himself admitted that the alleged retaliation by co-

workers predated his January 2002 corroboration of Thorpe's off-


     17To the extent that GSK argued below that Hamrick's failure
to complete an FFD constituted an additional failure to cooperate,
GSK has since disavowed any reliance on the argument, and we do
not consider it.
                              - 24 -
label branding allegations, and he has disavowed any argument that

this corroboration formed a basis for the alleged retaliation

here.18   We observe, moreover, that GSK's conduct upon receiving

the subpoena in February 2004--deciding not to require Hamrick to

undergo an FFD and allowing Hamrick to attend the Dallas conference

despite GSK's concerns about his mental health--does not suggest

retaliatory animus.

           Undaunted, Hamrick insinuates that Demberger's atypical

involvement in the severance negotiation process betrays such

animus.    Hamrick    is   certainly   correct   that   "deviations   from

standard procedures" can "give rise to an inference of pretext."

Harrington, 668 F.3d at 33.      But merely identifying some unusual

measure GSK has taken--particularly bearing in mind the unusual

facts of Hamrick's misconduct--is insufficient, without more, to

create such an inference.19     See Abril-Rivera v. Johnson, 806 F.3d



     18 Hamrick briefly suggests that GSK previously "pushed"
Thorpe "out of the company" for Thorpe's whistleblowing activity,
and that this evidence of past retaliation supports a finding of
retaliation here.     Hamrick, though, points to no admissible
evidence that actually supports the claim that GSK forced out
Thorpe, citing only an allegation by Thorpe's counsel and an email
by an HR consultant recommending that GSK accept Thorpe's own
request for a severance package.
     19 Hamrick's further suggestion that Demberger "might have

been receiving his instructions from GSK's legal department"
misconstrues Reedy's testimony that the legal department,
naturally enough, "would have been involved in any conversation
around severance." In fact, Reedy explicitly testified that the
person instructing Demberger "would have been somebody in HR."
This testimony aligns with Demberger's own.
                              - 25 -
599, 610 (1st Cir. 2015) (evidence of departure from standard

procedure insufficient to create jury question where "the record

discloses no shifting explanations for deviations from protocol or

improbable 'coincidences'").             For the same reason, we find no

significance       in    GSK's   failure,      following       the   breakdown    of

severance negotiations, to revive its efforts to conduct an FFD.

As Hamrick's own counsel has noted, GSK refused to confirm that

Hamrick had any options other than termination after Dallas,

barring his "clear[ance] of policy violations," and one cannot

imagine why GSK would have continued to seek an FFD after Hamrick

broke   off    severance      discussions      and    soon     thereafter    proved

unwilling     to   participate      in   the    investigatory        process     that

represented his only conceivable hope of clearing himself.

              Similarly, GSK's conduct upon learning that Cross was

representing Hamrick does little to suggest retaliation.                    Hamrick

first contends that the revelation of Cross's identity was the

"real   reason"         Hamrick's   scheduled        meeting    with   Reedy      was

cancelled.     Beyond the fact that it was Cross who first suggested

that the meeting should not go forward, Reedy had already made the

unwelcome conditions of the meeting clear before Cross identified

himself.      Hamrick next argues that GSK proposed to discuss off-

label branding following the identification of Cross in order to

learn whether Hamrick was a relator, but Reedy had requested to

speak with Hamrick about his misbranding allegations prior to any
                                     - 26 -
communications   from   Cross.   Hamrick   then   attempts   to   raise

suspicion from GSK's two-month silence following Cross's first

communication to GSK, but he identifies nothing in the process

following this silence that would cause a reasonable jury to infer

that anything had been amiss in the interim.20      And when GSK did

respond, the fact that it elected to do so through its own outside

counsel is hardly eyebrow-raising.21

          Finally, Hamrick returns to a truncated version of his

competing narrative, pointing to the fact that the ultimate notice

of termination came only nineteen days after Cross supposedly

confirmed Hamrick's role as a relator by indicating to GSK in a

September 24, 2004, letter that Hamrick "was not at liberty to

discuss" off-label branding.     See Harrington, 668 F.3d at 33

("[C]lose temporal proximity between relevant events" can "give


     20 Hamrick cites to Soto-Feliciano v. Villa Cofresí Hotels,
Inc., 779 F.3d 19 (1st Cir. 2015), for the proposition that "gaps
in the defendants' account . . . raise a genuine issue of material
fact concerning pretext," id. at 29.      Soto-Feliciano, however,
referred to an employer's contemporaneous silence as to instances
of misconduct that the employer later cited as reasons for an
employee's termination; it did not hold that a period of inactivity
by itself creates a jury question.
     21 Hamrick objects that GSK initiated contact not through an

employment attorney but through its outside "qui tam counsel," who
had been in contact with GSK about Hamrick's employment situation
since Hamrick's return from medical leave in February 2004. We
agree that the involvement of qui tam counsel supports an inference
that GSK suspected Hamrick might be a relator. The availability
of such an inference, while likely required to support a
retaliation claim, is not by itself sufficient to establish a jury
question as to pretext, especially where a fully independent and
compelling reason for the action exists.
                               - 27 -
rise to an inference of pretext.").                    Putting aside the fact that

Cross had already informed HR three months prior that Hamrick

"[wouldn't]      be    able       to    answer    any      questions      on"    off-label

promotions, Hamrick's temporal nexus claim fails for an even more

obvious reason: Hamrick had already been on the path to discharge

for at least five months prior to the "implicit confirmation" on

which he now relies.          While Hamrick was indeed terminated nineteen

days after Cross's communication, what Hamrick fails to mention is

that he was fired thirteen days after he failed to meet a final

deadline   for    responding           to    charges       of   extreme    misconduct--a

deadline that had been set before Cross sent his letter.                                 No

reasonable jury could believe that Cross's last-minute letter was

a factor in Hamrick's termination.

             In sum, GSK's straightforward narrative coheres nicely

with the record: Following Hamrick's return from medical leave, he

exhibited renewed and even more serious signs of instability and

homicidal ideation, which manifested themselves in a series of

graphic    threats      at    a    conference         in    Dallas,    giving     rise   to

reasonable    concerns        about      workplace         violence.       GSK    promptly

removed    Hamrick       from          the    workplace         and    began     severance

negotiations.         When those negotiations broke down, GSK sought a

meeting with Hamrick to discuss his serious misconduct, as well as

an independent violation of GSK's Safe Driver Policy that had since

come to light.         After Hamrick exhibited unwillingness on three
                                             - 28 -
occasions to participate in such a meeting on GSK's standard terms,

GSK terminated him. While the imagination of skilled counsel might

have been sufficient to raise an inference of pretext in the face

of   a   less   cogent   and    compelling      explanation    for    Hamrick's

termination, no reasonable jury could in this case be swayed by

Hamrick's largely speculative attempts to dislodge GSK's asserted

motivation from its grounding in the record evidence.                If his role

in the qui tam action played any role in his termination, perhaps

it caused GSK to tread more carefully and slowly than it otherwise

might have before striking the final blow.               No reasonable jury,

though, could find that the qui tam action was GSK's reason for

terminating Hamrick.

                               IV.   Conclusion

            Finding   that     the   district    court   did   not    abuse   its

discretion in declining to conduct in camera review of the items

on GSK's privilege log, and finding that the district court

properly granted summary judgment to GSK, we affirm the rulings

below.




                                     - 29 -